Title: From John Adams to Jonathan Mason, Jr., 26 June 1813
From: Adams, John
To: Mason, Jonathan, Jr.



Dear Sir
Quincy June 26th 1813

The public papers have announced some sentiments of yours which have induced me to beleive that the volume of sketches which accompanies this letter will not be unacceptable to you.
I pray you to accept it not only as a token of remembrance, but as an opportunity to encourage and promote, the extension and completion of a work, so necessary to our Commerce, our Union & our Independence.
I am Sir with much Esteem and affection your friend 
John Adams.